*299
By the Court

Lumpkin, J.,
delivering the opinion.
The execution levied on the' property in this casé is to enforce a machinist’s lien for machinery furnished a flouring mill.
It is taken out under the Act of 1841, (Cobb, 426,) as extended by the Act of 1852, (Pamphlet, 237,) to enforce liens against steamboats. It is contended that it should be brought under the Act of 1834, (Cobb, 555,) as extended by the Act of 1854, (Pamphlet, 45,) providing for mechanics’ liens. And so this Court decided in the case of Penyear vs. Nesbit, (27 Ga. Rep., 515,) and for the reasons there given, we shall affirm the judgment of the Court below.
Let the judgment be affirmed.